DETAILED ACTION

In response to RCE filed 12/2/2021.  Claims 1-3 and 5-9 are pending.  Claim 1 was amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140099495) in view of Hirano (JP 2017-193595) with evidence from Miwon Brochure.
Kim discloses an adhesive film and composition thereof.  Concerning claims 1-3, Kim discloses the adhesive comprises (meth)acrylic copolymer of a monomer mixture comprising at least ethylhexyl acrylate (or 2-ethylhexyl acrylate) and phenoxybenzyl acrylate, which has a refractive index of at least 1.50, specifically 1.565 as evidenced by the Miwon Brochure (p. 05), resulting in an adhesive material that has a refractive index from 1.5 to 1.6 and a Tg of less than Table 1; Abstract; para. 0015-0098).  Given that the Tg of the composition is less than room temperature, which would imply that the adhesive has tack at room temperature, and there is no disclosure of heating the adhesive to apply the adhesive, the adhesive film of Kim is intrinsically a pressure sensitive adhesive.  Kim further discloses the addition of common additives and functional additives is within the scope of the invention (para. 0089).  However, Kim is silent to the specific thermally conductive filler as claimed.  Regarding claim 7, the adhesive is applied to a release substrate to form an adhesive sheet (para. 0107).  Concerning claim 8, the ethylhexyl acrylate (or 2-ethylhexyl acrylate) comprises at least 45 wt% of the composition (Table 1; para. 0038-0039).  With respect to claim 9, the composition further includes a monomer having the structure of Formula 2 and is specifically a phenoxybenzyl acrylate, which broadly meets the limitation of a benzyl acrylate (Table 1; para. 0044-0056).  However, Kim is silent to the specific thermally conductive filler as claimed.
Hirano discloses a transparent adhesive having flame retardant (or thermally conductive) properties that are the result of adding aluminum hydroxide (or hydrated aluminum) to the adhesive composition (para. 0007-0017), wherein the size and content of the aluminum hydroxide and benzyl acrylate as part of the adhesive material, allow for simultaneously achieving transparency and flame retardancy (para. 0035-0053).  As such, for having flame retardancy and transparency, one of ordinary skill in the art would have been motivated to add the aluminum hydroxide as an additive to acrylate adhesives.  Given that the combination teaches the same materials as claimed, the refractive index difference would include and encompass the claimed range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140099495) in view of Hirano (JP 2017-193595) as applied to claim 1 above, and further in view of Wood (Phys. Rev.).
The prior art discloses the above but is silent to the refractive index difference as claimed.  Examiner notes that this is an alternative rejection of claim 6.
Wood discloses that matching the refractive index between two materials allows for increased transparency (pp. 123-124).  As such, it would have been obvious to one of ordinary skill in the art to match the refractive indices between the acrylic resin and the filler, in order to achieve improved transparency (i.e. visible transmittance is increased).

Double Patenting
Claims 1-3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-11 of copending Application No. 16/522794 (reference application) in view of Determan et al. (US 8772425). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a pressure sensitive adhesive and sheet thereof, having a refractive index that overlaps in scope with each other and an acrylate material.  However, the ‘794 patent is silent to the claimed Tg.  Determan discloses a high refractive index PSA that has acrylate materials less than 0°C, in order provide adhesion for the adhesive at room temperature (col. 17, lines 53-67).  As such, for use as a PSA and provide adhesiveness at room .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/2/2021 with respect to the 35 USC 103 rejections under Kim in view of Hirano and further in view of Wood have been fully considered but they are not persuasive.  Applicant asserts it would not have been obvious to combine because Hirano as a secondary reference requires the addition of benzyl acrylate whereas Kim as a primary reference requires an acrylate with two aromatic groups.  While it is agreed that Kim discloses an acrylate with two aromatic groups and Hirano discloses a benzyl acrylate, the Examiner is not substituting the acrylate materials.  Indeed, both Hirano and Kim broadly teach acrylate pressure sensitive adhesives, wherein Hirano shows a specific thermally conductive filler that is the same as that claimed within an acrylate adhesive matrix.  To that end, the addition of a known material that is suitable for the purpose claimed is reasonable to expect the claimed properties.  Examiner notes that the claims do not recite any further optical properties except for the refractive index, wherein the Examiner has shown the monomers of at least one of the polymers as having the claimed refractive index.  See MPEP 2144.07.

Applicant’s arguments, see p. 6, filed 12/2/2021, with respect to the 35 USC 103 rejection under Hirano have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant's arguments filed 12/2/2021 regarding the double patenting rejection have been fully considered but they are not persuasive.  The rejection is still applicable as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783